Citation Nr: 9908388	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran has unverified active duty from October 1960 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in Atlanta, 
Georgia, on December 8, 1998, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was engaged in combat while in service, and 
received the Master Parachutist Badge, Senior Army Aviator 
Badge, Combat Infantry Badge and the Purple Heart.

3.  The veteran's service included approximately 136 
parachute jumps.

4.  The veteran's bilateral knee disorder, identified as 
osteoarthritis, is shown to be related to his period of 
active service.


CONCLUSION OF LAW

A bilateral knee disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1998).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id. When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.  
Service connection may also be granted for any disease, if 
all the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Each disabling condition shown by the service records must be 
considered on the basis of the places, types and 
circumstances of the veteran's active service period, as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent and lay evidence.  38 C.F.R. § 3.303(a) (1998).  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Id.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making this determination, the veteran is 
entitled to the benefit of all reasonable doubt arising from 
the evidence.  38 C.F.R. § 3.102 (1998).

In the present case, service medical records indicate that 
the veteran's lower extremities were reported as normal at 
his time of enlistment in 1960 and again at his retirement 
examination in 1980.  The veteran's flight physicals and 
periodic examinations during service fail to reveal any 
complaints or abnormalities related to the knees; however, 
the Board also notes that at his December 1998 hearing the 
veteran credibly testified that he did not complain or seek 
treatment for his knee pain because he did not want to 
jeopardize his flight status or his eligibility for various 
programs which required top physical conditioning.  His 
service records support his contention that he did not often 
report for medical treatment in that he does not have a large 
quantity of service medical records considering he was in the 
service for twenty years.  Additionally, the veteran 
testified at his December 1998 hearing before a member of the 
Board that he injured his knees in 1962 or 1963 during a jump 
and that he was treated for his complaints.  Service medical 
records contain no reference to knee complaints specifically, 
but indicate that the veteran was treated in May 1962 for 
aching in the legs and back.  It was noted that he worked on 
a cement floor and new boots were recommended.  The veteran 
also testified that he injured his knees in 1968 while in 
Vietnam when he was jumping out of a helicopter from 
approximately 10 to 15 feet off the ground.  He reported for 
treatment at the field hospital, but these records are not 
included in his service medical records.  

After discharge from service in 1980 the veteran worked as a 
commercial helicopter pilot, and in 1984 began working for 
the United States Post Office (Post Office).  During the 
course of his career with the Post Office he walked a route 
for many years, but suffered no job-related injuries to his 
knees.  However, in December 1984 he did twist his right knee 
falling off his bicycle.  Treatment records indicate that x-
rays showed mild degenerative changes with no fracture.  He 
had full range of motion, the ligament was intact and there 
was minimal effusion.  The examiner's assessment was a 
probable right knee lateral ligament sprain, and the veteran 
was issued a pair of crutches.  No further treatment of the 
right knee was indicated at this time.  In January and 
February 1996 the veteran began to seek treatment for 
bilateral knee pain, and was eventually diagnosed with 
osteoarthritis of the knees. In January 1997 he had total 
knee replacement of both knees.  At his hearing the veteran 
testified that although his knees were painful, he did not 
seek treatment until the pain was overwhelming because he 
prefers to work through pain.  He further testified that in 
the interest of keeping his flight status with the commercial 
company he worked for after discharge, and to maximize his 
chances to obtain employment with the Post Office he did not 
report any knee troubles during any initial or periodic 
employment examinations held in connection with these 
positions. 

A February 1997 VA examination report notes the veteran's 
reported knee injuries in service along with his post-service 
complaints of increasing pain resulting in bilateral knee 
replacement in January 1997.  The examiner stated that the 
veteran's knee surgery stemmed from severe osteoarthritis 
secondary to service incurred injuries.

The veteran's DD 214 and service medical records confirm that 
he made numerous parachute jumps during service, and did 
indeed serve in Vietnam in a flight capacity.  He has both a 
Master Parachutist Badge and a Senior Army Aviator Badge.  
The Board also notes that the veteran was engaged in combat 
with the enemy as evidenced by his Combat Infantry Badge and 
Purple Heart.  Service medical records also indicate that he 
was shot in the right leg while in an aircraft in Vietnam.  
As a combat veteran, the Board finds that his credible 
testimony regarding the injury to his knees in 1968 while 
jumping out of a helicopter into a rice paddy is acceptable 
as evidence of the injury, even absent corroboration in the 
service medical records.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1998).

Given this conclusion, and in light of the above evidence, 
the Board finds that the evidence is in equipoise as to 
whether there is a reasonable basis for concluding that the 
veteran's bilateral knee disorder was incurred during his 
period of active service.  While the service records are 
generally silent as to any knee disabilities, and there is no 
post-service medical treatment of the knees until the acute 
injury in 1984 and the complaints beginning in 1996, the VA 
examiner has related the veteran's osteoarthritis to his 
period of active service and the veteran has provided 
credible testimony as to the chronicity of his pain and the 
basis for his lack of treatment, both factors he is competent 
to report on.  Savage v. Brown, 9 Vet. App. 521 (1996).  

Moreover, the Board finds that to conclude otherwise would be 
a finding that would not withstand Court scrutiny on the 
basis of the evidence currently of record; and it is felt 
that to further delay reaching a final decision in this case 
in order to try to obtain another medical opinion regarding 
this matter would not be in the best interests of the 
veteran.  Therefore, resolving doubt in the veteran's favor, 
the Board finds that the veteran has posttraumatic arthritis 
of his knees due to events during his period of active 
service, to include multiple jumps from aircraft, and that 
service connection is warranted for his bilateral knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.102 (1998).

ORDER

Entitlement to service connection for a bilateral knee 
disorder is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


